USCA11 Case: 22-10730      Date Filed: 10/28/2022   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit
                   ____________________

                         No. 22-10730
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
VICENTE LUIS SANTOS MERO,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 8:17-cr-00128-JDW-TGW-2
                   ____________________
USCA11 Case: 22-10730         Date Filed: 10/28/2022     Page: 2 of 4




2                       Opinion of the Court                 22-10730

Before JORDAN, ROSENBAUM, and JILL PRYOR, Circuit Judges.
PER CURIAM:
       Vicente Luis Santos Mero, a federal prisoner proceeding pro
se, appeals following the district court’s denial of his motion for
compassionate release under 18 U.S.C. § 3582(c)(1)(A), as amended
by § 603(b) of the First Step Act, Pub. L. No. 115-391, 132 Stat. 5194,
5239 (Dec. 21, 2018).
       Mr. Mero was convicted of one count of conspiracy to dis-
tribute five kilograms or more of cocaine while on a vessel subject
to the jurisdiction of the United States, see 21 U.S.C.
§ 960(b)(1)(B)(ii), 46 U.S.C. §§ 70503(a), 70506(a)-(b), and sentenced
to the statutory mandatory minimum of 120 months. The district
court denied his motion for compassionate release for a number of
reasons, including that (i) he did not identify an extraordinary and
compelling reason for release despite the risk of serious illness or
death from COVID-19 while in prison, and (ii) the 18 U.S.C. §
3553(a) factors did not weigh in favor of his release.
       With respect to demonstrating an extraordinary and com-
pelling reasons, Mr. Mero asserts that our decision in United States
v. Bryant, 996 F.3d 1243 (11th Cir.), cert. denied, 142 S. Ct. 583
(2021), was wrongly decided and inapplicable. He also contends
for the first time on appeal that he has tuberculosis, which other
courts have found qualified as a condition that warranted compas-
sionate release. But he does not make any arguments about the
USCA11 Case: 22-10730          Date Filed: 10/28/2022      Page: 3 of 4




22-10730                Opinion of the Court                           3

district court’s determination that the § 3553(a) factors do not jus-
tify early release.
        When appropriate, we will review a district court’s denial of
a prisoner’s § 3582(c)(1)(A) motion for abuse of discretion. See
United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021). The dis-
trict court need not conduct the compassionate release analysis in
any particular order. See United States v. Tinker, 14 F.4th 1234,
1237 (11th Cir. 2021). A district court may reduce a term of impris-
onment if the § 3553(a) factors favor doing so, there are extraordi-
nary and compelling reasons for doing so, and the reduction will
not endanger any person or the community. See id. All of these
necessary conditions must be satisfied before the court can grant a
reduction. See id. Therefore, the absence of even one condition
would foreclose a sentence reduction. See id. at 1238.
       An appellant abandons a claim where he makes it only a
passing reference to it or refers to it in a perfunctory manner with-
out authority or argument in support. See Sapuppo v. Allstate Flo-
ridian Ins., Co., 739 F.3d 678, 681 (11th Cir. 2014). Forfeiture is the
failure to make a timely assertion of a right, and the failure to raise
an issue in an initial brief on direct appeal is treated as forfeiture of
the issue. See United States v. Campbell, 26 F.4th 860, 873 (11th
Cir. 2022) (en banc). When an appellant fails to challenge properly
on appeal one of the grounds on which the district court based its
judgment, he is deemed to have abandoned any challenge of that
ground and the judgment is due to be affirmed. See Sapuppo, 739
F.3d at 680.
USCA11 Case: 22-10730         Date Filed: 10/28/2022      Page: 4 of 4




4                       Opinion of the Court                  22-10730

        Here, Mr. Mero does not expressly challenge, or even men-
tion, the district court’s determination that the § 3553(a) factors did
not merit relief. As such, he has abandoned this issue by not men-
tioning it at all, and it is forfeited. See Sapuppo, 739 F.3d at 681. As
the § 3553(a) factors are a necessary component of compassionate
release, we can affirm on this ground alone. See Tinker, 14 F.4th
at 1237–38. Because Mr. Mero failed to challenge one of the
grounds the district court based its judgment, that judgment is af-
firmed. See Sapuppo, 739 F.3d at 680.
       AFFIRMED.